STOCK EXCHANGE AGREEMENT This Stock Exchange Agreement (the “Agreement”) dated as of January 15, 2009, by and between AudioStocks, Inc. a Delaware corporation (“AUDIO”) and BCGU LLC (“BCGU”).AUDIO and BCGU are each hereinafter referred to individually as a “party” and collectively as the “parties.” WHEREAS, AUDIO and BCGU have each determined that the transactions contemplated by this Agreement, on the terms and conditions hereof, would be advantageous and beneficial to their respective interests. WHEREAS, the parties desire to consummate the transactions contemplated herein, pursuant to which AUDIO will transfer to BCGU 3,624,888 of its restricted par value $0.001 common shares (the “AUDIO Shares”), and in exchange for the AUDIO Shares, BCGU will transfer one hundred (100) shares of AudioStocks, Inc. Series B Preferred (the “BCGU Shares”) to AUDIO. WHEREAS, for United States federal income tax purposes, the transactions contemplated hereby are intended to qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Code, together with all rules and regulations issued thereunder and this Agreement is intended to be adopted as a plan of reorganization for purposes of Section 368 of the Code. NOW, THEREFORE, in consideration of the premises and the representations, warranties and agreements herein contained, the parties hereto agree as follows: ARTICLE
